Case: 13-40324   Document: 00513527305        Page: 1   Date Filed: 05/31/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 13-40324                            FILED
                                                                        May 31, 2016
                                                                       Lyle W. Cayce
UNITED STATES OF AMERICA,                                                   Clerk

             Plaintiff - Appellee

v.

SAUL MOLINA-MARTINEZ,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Southern District of Texas




 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before STEWART, Chief Judge, JONES and HIGGINSON, Circuit Judges.
PER CURIAM:
      This case returns to us on remand from the Supreme Court, No.14–8913,
United States v. Molina-Martinez.          The Supreme Court reversed our
affirmance of the district court’s sentence of Molina-Martinez and remanded
this case to us for further proceedings consistent with the Court’s opinion.
Accordingly, we VACATE the district court’s sentence of Molina-Martinez and
REMAND this case to the District Court for the Southern District of Texas for
resentencing consistent with the opinion of the Supreme Court.